Name: Commission Regulation (EEC) No 946/80 of 14 April 1980 re-establishing the levying of customs duties on knives, falling within subheading 82.09 A, originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2788/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /32 Official Journal of the European Communities 18 . 4. 80 COMMISSION REGULATION (EEC) No 946/80 of 14 April 1980 re-establishing die levying of customs duties on knives, falling within subheading 82.09 A, originating in developing countries, to which the preferen ­ tial tariff arrangements set out in Council Regulation (EEC) No 2788/79 apply Regulation (EEC) No 2788/79 which provides that the ceiling should not be expressed, customs duties should be re-established in respect of the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 21 April 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2788/79 shall be re-established in respect of the following products, imported into the Community originating in any benefiting country or territory  with the exception of countries listed in Annex C thereto : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2788/79 of 10 December 1979 opening and providing for the administration of preferential Community tariff ceilings for certain products originating in deve ­ loping countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal to the value of the ceilings for which is given in Annex A thereto ; Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may be re-established at any time (on the importation of the products in question origi ­ nating in any country or territory  with the excep ­ tion of countries listed in Annex C thereto) once the Community ceiling has been reached ; Whereas, in respect of knives, falling within subheading 82.09 A, the ceiling, calculated as indi ­ cated above, should be 4 515 000 European units of account ; whereas, on 3 April 1 980, the amounts of imports into the Community of the products in ques ­ tion, originating in countries and territories covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of CCT heading No Description 82.09 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor : A. Knives Article 2 This Regulation shall enter into force on the third day following its publication in the Officii/ Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1980. For the Commission Antonio GIOLITTI Member of the Commission (') OJ No L 328, 24. 12. 1979, p. 14.